                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLORADO

       A.K., a minor, by and through
                                  :
       KELLEY MOYER               :
                                  :
                       Plaintiff  :
                                  :
           v.                     :           Civil Action No. – 1:20-cv-00392
                                  :
       CHERRY CREEK SCHOOL :
       DISTRICT NO. 5, et al.,    :
                                  :
                       Defendants :

                       DECLARATION OF JEFF MOYER



I, Jeff Moyer, am competent to state and declare the following based on my personal

knowledge:

       1.    I am the stepfather of A.K., the plaintiff in the above captioned matter.

       2.    On the evening of October 10, 2019, A.K. was at home and planned to

go to Centennial Gun Club with her brother to practice marksmanship and gun

safety.

       3.    Prior to leaving for the range, she posted a picture to her Snapchat

account which depicted her and her brother with shemaghs wrapped around their

heads, holding firearms, and giving the middle finger to the camera. The caption

read

       me and my legal guardian are going to the gun range to practice gun safety
       and responsible gun ownership while getting better so we can protect
       ourselves while also using the first amendment to practice our second
       ammendment [sic].
      4.     I later learned that after that photo and caption were posted they were

reported to the Aurora Police Department, which then sent officers to the home of

A.K.’s biological father to investigate that report.

      5.     The following morning, my wife, Kelley Moyer, and I went to the school

with A.K. to meet with Principal Duran and Assistant Principal Matt Larson.

      6.     Upon our arrival, we were met by several security officers who escorted

us to Principal Duran’s office.

      7.     When we first arrived in the office, I noticed other students mocking

A.K. They did not seem to be afraid of her as the school would later suggest.

      8.     We were escorted to Principal Duran’s office where we were met by

Principal Duran and Assistant Principal Matt Larson. An Arapahoe County

Sheriff’s Deputy remained outside of the door for the duration of the meeting.

      9.     The majority of the meeting was guided by Principal Duran.

      10.    During the meeting, Principal Duran informed us that A.K. would be

suspended for a period of five days. When asked by Kelley what the basis of the

suspension was, the principal responded, “When we see pictures of a 17-year-old

holding an assault rifle, it sends panic through our building.”. She also said that the

photo sent “shockwaves of fear” throughout the school.

      11.    While A.K was holding a gun in the picture at issue, it was not an

assault rifle, as Principal Duran stated.

      12.    Both Principal Duran and Assistant Principal Larson acknowledged

that the Snapchat post was not threatening.
      13.    According to Principal Duran, the sole basis for the suspension was

this particular photo.

      14.    After the meeting, we were escorted out of the school by security and

the School Resource Officer.



      I declare under penalty of perjury that the foregoing is true and correct to the

best of my information, knowledge, and belief.



DATED: April ___,
              29 2020



                                                    _____________________________

                                                    Jeff Moyer
